DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2018/0117802) [IDS dated 09/19/2019], herein Sekine, in view of Rodriguez et al. (US 2016/0009876), herein Rodriguez.
 	
In regards to claim 1,  Sekine teaches a honeycomb sandwich structure comprising a honeycomb core which is configured to include carbon fiber having four or more different directions woven into a fabric and impregnated with resin [0001, 0012-0014, 0028, Figs. 1-2].  The carbon fibers are in a woven configuration that results in a recess in the woven mesh [Fig. 2].  The sandwich structure further includes two skins (i.e., face plates) that are adhered to the honeycomb core so as to sandwich the honeycomb core [0013, Fig. 1].  The skins comprise carbon fiber woven in two directions and impregnated with resin [0031-0032].

Rodriguez teaches a thin film barrier coating for carbon fiber reinforced plastic (CRFP) substrates.  Rodriguez further teaches the carbon fibers maybe woven when used to make the substrate [0003].  
Rodriguez teaches that CFRP have dimensional instability caused by moisture absorption and desorption into and out of the resin material, depending on the local environmental conditions. This causes the CFRP to swell up in a humid environment by picking up moisture, and to shrink in a dry environment releasing the moisture. This causes dimensional changes that occur randomly (i.e. outside the dimensional control of the manufacturers), and can render sophisticated equipment out use [0004].
In order to prevent moisture absorption and desorption, Rodriguez teaches the use of a polymer buffer layer (i.e., a resin layer) which is disposed on the CFRP substrate and a moisture barrier coating disposed adjacent to the buffer layer [0008-0010].  The moisture barrier coating is a diamond-like carbon [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the two layer barrier coating of Rodriguez on the honeycomb core structure of Sekine.  One would have been motivated to do so by the coatings ability to prevent moisture absorption and desorption and thus the prevention of any dimensional instability.  
Thus Modified Sekine teaches the recess has a layer of polymer at the bottom of the recess and a DLC coating on top of the polymer coating.  The recess is a result of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

In regards to claim 2, Sekine further teaches that the recess in the woven carbon fibers of the core is a first recess [Fig. 2].  The skins comprise carbon fiber woven in two directions and impregnated with resin form a second recess at the woven mess of the fibers [0031-0032, Fig. 2].
Modified Sekine teaches that the first recess has a first polymer layer, a first DLC water-impermeable film and a first unfilled part in the honeycomb sandwich structure.

Rodriguez teaches a thin film barrier coating for carbon fiber reinforced plastic (CRFP) substrates.  Rodriguez further teaches the carbon fibers maybe woven when used to make the substrate [0003].  
Rodriguez teaches that CFRP have dimensional instability caused by moisture absorption and desorption into and out of the resin material, depending on the local environmental conditions. This causes the CFRP to swell up in a humid environment by picking up moisture, and to shrink in a dry environment releasing the moisture. This causes dimensional changes that occur randomly (i.e. outside the dimensional control of the manufacturers), and can render sophisticated equipment out use [0004].
In order to prevent moisture absorption and desorption, Rodriguez teaches the use of a polymer buffer layer (i.e., a resin) disposed on the substrate and a moisture barrier coating disposed adjacent to the buffer layer [0008-0010].  The moisture barrier coating is a diamond-like carbon [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the two layer barrier coating of Rodriguez on the honeycomb core structure including the skins of Sekine.  One would have been motivated to do so by the coatings ability to prevent moisture absorption and desorption and thus the prevention of any dimensional instability.   
Thus Modified Sekine teaches the second recess has a second layer of polymer at the bottom of the recess and a second DLC coating on top of the polymer coating.  

In regards to claims 10-11, Modified Sekine teaches the limitations or claims 8-9 as set forth above.  Based upon the teachings of Sekine and Rodriguez the ranges of the depth of the unfilled part and the thickness of the DLC film overlap the claimed range of the ratio D1/t1.  For example, if the carbon fiber used is 7 microns and the polymer layer is 1 micron and the DLC layer is 1 micron.  Then the recess has an unfilled portion (7 -1-1= 5 microns) is 5 microns.  The ratio is then 5/1=5.  Thus the ranges taught by Rodriguez leads to an overlapping of the claimed range of the ratio. 

In regards to claim 12, Modified Sekine teaches the limitations or claim 9 as set forth above.  Based upon the teachings of Sekine and Rodriguez the ranges of the 

In regards to claims 13-17, Modified Sekine teaches the limitations of claims 8-12 as set forth above.  Sekine the cell size and the height of the honeycomb core are set at ¼ inches (i.e., 6.35 mm) and 122.0 mm, respectively [0070].  Thus H/W= 122/6.35= 19.2.  This is within the claimed range.

In regards to claims 18-26, Modified Sekine teaches the limitations of claims 8-16 as set forth above.  Modified Sekine via Rodriguez teaches the water impermeable layer is DLC [0017].  The Instant Specification also used a DLC film as the water-impermeable film.  As the layers are substantially similar and the range of thicknesses overlap, the layer of Sekine is expected to have substantially similar properties to the DLC layer of the Instant Specification and thus meets the claim limitations.
  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  


In regards to claim 27, Modified Sekine teaches the limitations or claim 8 as set forth above.  Modified Sekine through Rodriguez teaches the recess part of the honeycomb core is partially filled with a deposited buffer polymer layer [0014].  Then the moisture barrier coating, a DLC coating, is deposited on the buffer layer [0015, 0017]. Sekine further teaches that the skins are adhered to the core by applying heat and pressure thereto [0028-0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784